Exhibit 10.3
 
 
ELEVENTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT


This Eleventh Amendment of the Amended and Restated Participation Agreement (the
“Amendment”) is made and entered into as of this 14th day of December, 2009, by
and between and Union Bank and Trust Company, a Nebraska banking corporation and
trust company, solely in its capacity as trustee of various grantor trusts known
as Short Term Federal Investment Trusts or other grantor trusts (“Union Bank”)
and National Education Loan Network, Inc., a Nevada corporation (“Nelnet”).


WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:


1.           Definitions.  Unless otherwise expressly stated herein, capitalized
terms in this Amendment shall have the same meanings given to them in the
Agreement.


2.           Applicability to Certain Securities.  All provisions relating to
Eligible Loans in the Agreement shall also apply to participations of asset
backed securities backed by Eligible Loans, except that (i) distributions with
respect to participations of such securities shall be made to Union Bank in the
amount of principal reductions and income at the rate equal to fifty basis
points (0.50%) above the average of the bond equivalent rates of the quotes of 3
month commercial paper (financial) in effect for each of the days in such
quarter as reported by the Federal Reserve in Publication H-15 (or its
successor) for the relevant 3-month period, multiplied by the average aggregate
outstanding principal balance of such asset backed securities, and (ii)
representations and warranties made with respect to Eligible Loans shall apply
to the Eligible Loans securing the asset backed securities, rather than to the
securities themselves.


3.           Effect of Amendment.  This Amendment shall be effective as of the
date first set forth above. Unless expressly modified or amended by this
Amendment, all terms and provision contained in the Agreement shall remain in
full force and effect without modification.
 
Union Bank and Trust Company     
    National Education Loan Network, Inc.            
By: /s/ Tom Sullivan
   
By: /s/ Jeffrey R. Noordhoek
 
Title: Vice President
   
Title: President
 


_